DETAILED ACTION
Claims 1-17 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  04/28/2022 has been entered.
 
Response to Arguments
In response to the Applicant’s argument (see page 9), with respect to the rejection under 35 U.S.C. 112(a), the rejection under 35 U.S.C. 112(a) has been withdrawn in view of the amendments made to the claims.

In response to the Applicant’s argument (see page 9), with respect to the rejection under 35 U.S.C. 103, the rejection under 35 U.S.C. 103 as set forth in the Final Office Action mailed on 02/28/2022 has been withdrawn in view of the amendments made to the claims. However, upon further consideration, a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Lan et al. (U.S. PGPub 2018/0205690) in view of Kroner et al. (U.S. PGPub 2019/0197103; PCT filed on 11/17/2016) is made. The combination of Lan and Kroner is now relied upon to teach all the features of the amended independent claims 1, 9 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 7, 9, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (U.S. PGPub 2018/0205690) in view of Kroner et al. (U.S. PGPub 2019/0197103; PCT filed on 11/17/2016).

Regarding claims 1, 9 and 12, Lan teaches A method comprising: receiving one or more message collection conditions from a first user for a plurality of user messages in a chat room including the first user and one or more second users associated with the first user, (Lan, see fig. 3; see paragraphs 0044-0045 where a user preconfigured message collection rule within message collection rules 204 may specify that a message may be captured and categorized whenever a user screen name or a user's actual given name is identified in a group chat message...if User A submits a group chat message that includes the text “@userB, how are you today?” message collection module 202 may determine that a message collection rule within message collection rules 204 has been satisfied since the group chat message from User A references another user's screen name...the received chat message may be recorded by chat collection program 114A,)
the one or more message collection conditions including at least one of specific user identifications in the chat room, at least one of specific time intervals, at least one of a number of messages prior or after a first user message in the chat room, or combinations thereof; (Lan, see fig. 3; see paragraphs 0044-0045 where a user preconfigured message collection rule within message collection rules 204 may specify that a message may be captured and categorized whenever a user screen name or a user's actual given name is identified in a group chat message...if User A submits a group chat message that includes the text “@userB, how are you today?” message collection module 202 may determine that a message collection rule within message collection rules 204 has been satisfied since the group chat message from User A references another user's screen name...the received chat message may be recorded by chat collection program 114A,; see claim 4)
collecting one or more user messages, from among the plurality of user messages in the chat room, according to the message collection conditions; (Lan, see fig. 3; see paragraph 0043 where a message collection rule within message collection rules 204 is satisfied (step 304, “YES” branch), chat collection program 114A, 114B, 114C may continue to step 306 to record the received message...; see paragraphs 0044-0045 where a user preconfigured message collection rule within message collection rules 204 may specify that a message may be captured and categorized whenever a user screen name or a user's actual given name is identified in a group chat message...if User A submits a group chat message that includes the text “@userB, how are you today?” message collection module 202 may determine that a message collection rule within message collection rules 204 has been satisfied since the group chat message from User A references another user's screen name...the received chat message may be recorded by chat collection program 114A,)
automatically creating a simplified dialog for the collected user messages, (Lan, see fig. 3; see paragraph 0043 where a message collection rule within message collection rules 204 is satisfied (step 304, “YES” branch), chat collection program 114A, 114B, 114C may continue to step 306 to record the received message to a message table (simplified dialog)...; see paragraph 0045 where record the received group chat message to a message table within message tables (simplified dialog) 206 based on message collection rules...)
generating media data according to the simplified dialog, (Lan, see figs. 3-4; see paragraph 0047 where identify applicable messages (media data) recorded to message tables (simplified dialog) 206 to display in the newly created private chat sub-window…; see paragraph 0051 where extract (generating) the applicable messages within message tables 206 to display within the private chat sub-window...)
wherein the chat room is an existing chat room and (Lan, see figs. 3-5; see paragraph 0042 where . At 302, a chat message may be received by group chat program 112A, 112B. During the course of a group chat session, participants may submit chat messages to group chat program 112A…; see paragraph 0052 where  Group chat participant log window 502 may display each active participant logged into the group chat session...)
the message collection conditions are criteria for collecting the one or more user messages from the chat room. (Lan, see fig. 3; see paragraphs 0044-0045 where a user preconfigured message collection rule within message collection rules 204 may specify that a message may be captured and categorized whenever a user screen name or a user's actual given name is identified in a group chat message...if User A submits a group chat message that includes the text “@userB, how are you today?” message collection module 202 may determine that a message collection rule within message collection rules 204 has been satisfied since the group chat message from User A references another user's screen name...the received chat message may be recorded by chat collection program 114A,)
However, Lan does not explicitly teach the simplified dialog including a list of information related to each of the collected user messages; and
Kroner teaches the simplified dialog including a list of information related to each of the collected user messages; and (Kroner, see figs. 1-3; see paragraph 0028 where Post-processing may include, for example, identifying recognizable elements, creating metadata fields that describe the content (e.g., keywords, users, dates/times), and generating labels that represent the metadata fields. The labels can then be appended to the message (e.g., by the tagging module 210 of the chat server 202). For example, labels can be attributed to a message based on the user who posted the message, the content of the message, where the message was posted (e.g., which chat room or conversation string), etc. The labels are then used during subsequent searches, to group messages by topic, generate process reports for recent discussions,)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Lan and Kroner to provide the technique of the simplified dialog including a list of information related to each of the collected user messages of Kroner in the system of Lan in order to increase the efficiency of workplace communication (Kroner, see paragraph 0029).

Regarding claim 2, Lan-Kroner teaches wherein the information is one of text data, audio and video data, image data, or audio data. (Lan, see figs. 3-6; see paragraph 0035 where include text, images, and video. Messages sent and received by users)

Regarding claim 7, Lan-Kroner teaches further comprising: providing a user device of the first user with an input interface associated with the chat room that is configured to receive the message collection conditions. (Lan, see fig. 5 user interface;  see paragraph 0035 where chat chatroom message user vendor agent representative participant member friend conversation mask blur block delete remove word text profanity vulgar inappropriate offend offensive display modify version; see paragraph 0044 where a user preconfigured message collection rule…specify that a message may be captured and categorized; see paragraph 0048 where user selects a menu option preconfigured to group chat program 112A…)

Regarding claims 15, 16 and 17, Lan-Kroner teaches wherein the message collection conditions are conditions set by the first user through an input interface provided in the chat room. (Lan, see fig. 3; see paragraphs 0044-0045 where a user preconfigured message collection rule…collection rules 204 may specify that a message may be captured and categorized whenever a user screen name or a user's actual given name is identified in a group chat message; see figs. 5-7; see paragraphs 0054-0056 where selects option “Create sub window” 704 from sub-menu 702, chat collection program 114A… Participant 1 may choose multiple group chat participants within participant log window 502; note that selecting participants via user interface is setting message collection conditions since the message collection conditions (collection rules) include participants or participants names)

Claims 3-6, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lan-Kroner in view of Valimaki et al. (U.S. Patent 9191615).

Regarding claims 3, 10 and 13, Lan-Kroner teaches all the features of claims 1, 9 and 12. However, Lan-Kroner does not explicitly teach further comprising: generating a downloading page including a downloading link associated with the media data or a forwarding page including a forwarding link associated with the media data to allow the first user to download or forward the media data.
Valimaki teaches further comprising: generating a downloading page including a downloading link associated with the media data or a forwarding page including a forwarding link associated with the media data to allow the first user to download or forward the media data. (Valimaki, see figs. 2-4B and 13A-13B; see col. 6, lines 14-50 where send links, and drop product...display text communication, such as text entered by the agent 112 and text entered by the visitor 110, including hotlinks to specific URLs entered by the visitor 110 or the agent 112... The highlighted terms, such as the highlighted term 432, may be configured to cause, upon selection by the agent 112, the one or more related products to be displayed in the product catalog region 414 and/or in the product detail region)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Lan-Kroner and Valimaki to provide the technique of generating a downloading page including a downloading link associated with the media data or a forwarding page including a forwarding link associated with the media data to allow the first user to download or forward the media data of Valimaki in the system of Lan-Kroner in order to avoid inhibiting the type and quantity of information that can be conveyed between users (Valimaki, see col. 1, lines 29-39).

Regarding claims 4, 11 and 14, Lan-Kroner teaches all the features of claim 1. However, Lan-Kroner does not explicitly teach further comprising: blurring a part of the simplified dialog before the generating,
wherein the generating generates the media data according to the simplified dialog, which has been blurred in the blurring.
Valimaki teaches further comprising: blurring a part of the simplified dialog before the generating, (Valimaki, see figs. 2-4B; see col. 10, line 58 - col. 11, line 15 where analyze text entered by the visitor 110 in the text chat region of the visitor's chat window (such as the text chat region 302 of the chat window 300 of FIG. 3) in order to display to the agent 112 one or more masked terms 818 among the text entered by the visitor 110 that are automatically identified as a sensitive terms)
wherein the generating generates the media data according to the simplified dialog, which has been blurred in the blurring. (Valimaki, see figs. 2-4B; see col. 10, line 58 - col. 11, line 15 where analyze text entered by the visitor 110 in the text chat region of the visitor's chat window (such as the text chat region 302 of the chat window 300 of FIG. 3) in order to display to the agent 112 one or more masked terms 818 among the text entered by the visitor 110 that are automatically identified as a sensitive terms)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Lan-Kroner and Valimaki to provide the technique of blurring a part of the simplified dialog before the generating, wherein the generating generates the media data according to the simplified dialog, which has been blurred in the blurring of Valimaki in the system of Lan-Kroner in order to avoid offending users (Valimaki, see col. 11, lines 1-5).

Regarding claim 5, Lan-Kroner-Valimaki teaches wherein the blurred part of the simplified dialog includes at least one of specific user identifications, at least one of specific user messages, at least one of specific user image marks, or a combination thereof. (Valimaki, see figs. 2-4B and 13A-13B; see col. 13, lines 6-10 where each of the agents listed in the available agent region may be linked to a pop-up window, such as the pop-up window 846, that displays additional information and statistics about the selected agent. For example, the pop-up window 846 may be launched by the agent 112 clicking on the linked name "Emily D."; see col. 6, lines 42-50 where analyze text entered by the agent 112 in the enhanced text chat region 420 in order to display a number, in the behavior tracking region 422 for example, representing a total number of phrases among the text entered by the agent ...; see col. 10, line 58 - col. 11, line 15). The motivation regarding to the obviousness to claim 4, 11 and 14 is also applied to claim 5.

Regarding claim 6, Lan-Kroner-Valimaki teaches further comprising: receiving specific conditions for the blurring from the first user; and (Valimaki, see figs. 2-4B; see col. 10, line 58 - col. 11, line 15 where analyze text entered by the visitor 110 in the text chat region of the visitor's chat window (such as the text chat region 302 of the chat window 300 of FIG. 3) in order to display to the agent 112 one or more masked terms 818 among the text entered by the visitor 110 that are automatically identified as a sensitive terms...The masking of sensitive terms may be implemented in order to avoid offending the agent 112 or avoid exposing the agent to private information of the visitor)
deciding the part of the simplified dialog to be blurred based on the specific conditions for the blurring. (Valimaki, see figs. 2-4B; see col. 10, line 58 - col. 11, line 15 where analyze text entered by the visitor 110 in the text chat region of the visitor's chat window (such as the text chat region 302 of the chat window 300 of FIG. 3) in order to display to the agent 112 one or more masked terms 818 among the text entered by the visitor 110 that are automatically identified as a sensitive terms. The sensitive term 818 may be one of a vulgar term, a credit card number, or a social security, for example. The masking of sensitive terms may be implemented in order to avoid offending the agent 112 or avoid exposing the agent to private information of the visitor 110...). The motivation regarding to the obviousness to claims 4, 11 and 14 is also applied to claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lan-Kroner- Valimaki in view of Tussy et al. (U.S. PGPub 2015/0373021).

Regarding claim 8, Lan-Kroner-Valimaki teaches all the features of claim 3. However, Lan-Kroner-Valimaki fails to teach wherein the generating includes, at least one of compressing or encrypting the media data, and
generating the downloading page or the forwarding page to allow the first user to download or forward the at least one of compressed or encrypted media data based on the downloading link or the forwarding link.
Tussy teaches wherein the generating includes, at least one of compressing or encrypting the media data, and (Tussy, see figs. 3A-3B and 5; see paragraph 0050 where processes the recipient address and the message to encrypt or otherwise secure the content to create an encrypted message…; see paragraph 0065 where encrypts the message and sends the message to the database; see paragraph 0066 where get a link in their SMS client or email box. The session could then be initiated from a website or in the application...; see paragraph 0068 where receive the links as described above. The links sent to each recipient ...)
generating the downloading page or the forwarding page to allow the first user to download or forward the at least one of compressed or encrypted media data based on the downloading link or the forwarding link. (Tussy, see figs. 3A-3B and 5; see paragraph 0050 where processes the recipient address and the message to encrypt or otherwise secure the content to create an encrypted message…; see paragraph 0065 where encrypts the message and sends the message to the database; see paragraph 0066 where get a link in their SMS client or email box. The session could then be initiated from a website or in the application...; see paragraph 0068 where receive the links as described above. The links sent to each recipient ...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Lan-Kroner- Valimaki and Tussy to provide the technique of the generating includes, at least one of compressing or encrypting the media data, and generating the downloading page or the forwarding page to allow the first user to download or forward the at least one of compressed or encrypted media data based on the downloading link or the forwarding link of Tussy in the system of Lan-Kroner- Valimaki in order to provide secure messages and different level of security (Tussy, see paragraph 0056).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2018/0196796, which describes systems and methods for multiple topic automated chatting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443